Scott, Judge,
delivered the opinion of the court.
i A watchmaker, who receives a watch to repair for hire, is pound to use ordinary diligence for the safe keeping of the |vatch left with him for that purpose. Ordinary diligence is |hat degree of care in the preservation of a thing which a ¡prudent father of a family would use for the safe keeping of :it if it was his own. (Stopy on Bailments, § 429, 398.)
£ The law compels no mañ to do a vain and nugatory thing. |As the watch had been stolen and never regained, a demand |)f it would have been an act of folly. t It did not appear fthat any sum for repairs was due; and if there had been, it would have been subject to the same law as the watch, being payable or not as the watchmaker was guilty or not- of the want of ordinary diligence.
Reversed and remanded.
The other judges concur.